MOORE, Judge,
dissenting.
I respectfully dissent from the main opinion’s affirmance of the trial court’s judgment.
Kristina Lynn Cagle (“the mother”) appeals from a judgment divorcing her from Robert Cameron Cagle to the extent that it awarded custody of the parties’ children to the intervenor, Carol Denise Cagle, the children’s paternal grandmother. I conclude that the mother’s argument in her brief is sufficient to place the issue of the sufficiency of the evidence before this court, and I agree with the mother that there was not clear and convincing evidence that the mother was unfit or unsuited for custody so as to support an award of custody to a nonparent. Serio v. Serio, 3 So.3d 937, 938-39 (Ala.Civ.App.2008). Therefore, I would reverse the trial court’s judgment and remand the cause for further proceedings.